Scott, J.
Declaration in debt on the statute against Buntin, for charging and receiving unlawful fees for services as clerk of the Knox Circuit Court. General demurrer to the declaration sustained, and judgment for the defendant. The objection to the declaration is, that there are different fees charged to have been unlawfully demanded and received by the appellee, all united in one suit; when, if each item had been made the foundation of a separate suit, they would all have been cognizable by a justice of the peace. We can see neither reason nor precedent in support of this objection. The judgment must be reversed.

Per Curiam.

The judgment is reversed with costs. Cause *323remanded, with directions to permit the defendant to withdraw his demurrer, &c.
Judah, for the appellant.
Tabbs, for the appellee,